In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
MARTIN D. CASPER,         *                          No. 14-197V
                          *
              Petitioner, *                          Special Master Moran
                          *
v.                        *                          Filed: July 28, 2015
                          *
SECRETARY OF HEALTH       *                         Stipulation; influenza (“flu”)
AND HUMAN SERVICES,       *                         vaccine; Acute Disseminated
                          *                         Encephalomyelitis (“ADEM”).
              Respondent. *
*********************
Lisa A. Roquemore, Esq., Rancho Santa Margarita, CA, for Petitioner;
Michael Milmoe, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On July 23, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by Martin D. Casper on March 10, 2014. In his petition,
Mr. Casper alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
or about October 19, 2012, caused him to suffer Acute Disseminated
Encephalomyelitis (“ADEM”). Petitioner further alleges that he suffered the
residual effects of this injury for more than six months. Petitioner represent that
there has been no prior award or settlement of a civil action for damages on his
behalf as a result of his condition.

      Respondent denies that the flu vaccine caused petitioner’s alleged ADEM or
any other injury and further denies that his current disabilities are a sequela of a
vaccine-related injury.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $200,000.00 in the form of a check payable to petitioner,
        Martin D. Casper. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-197V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00197-UNJ Document 35 Filed 07/23/15 Page 1 of 5
Case 1:14-vv-00197-UNJ Document 35 Filed 07/23/15 Page 2 of 5
Case 1:14-vv-00197-UNJ Document 35 Filed 07/23/15 Page 3 of 5
Case 1:14-vv-00197-UNJ Document 35 Filed 07/23/15 Page 4 of 5
Case 1:14-vv-00197-UNJ Document 35 Filed 07/23/15 Page 5 of 5